1 Reported in 236 N.W. 322.
The respondent, Leo Frederick, was awarded compensation by the industrial commission against the relator, Fairbanks Tailoring Company, under our workmen's compensation act. Relator brings the case here for review on certiorari.
The only question presented is whether there is evidence sufficient to sustain the finding, made by the referee and affirmed by the commission, that at the time of his injury Frederick was an employe of the relator within the meaning of the compensation act. The finding is a finding of fact, which we cannot reverse if it is reasonably *Page 244 
sustained by the evidence. Relator contends that the evidence conclusively shows that the respondent was an independent contractor and not an employe. We are unable so to find. After reading and considering the record and briefs and hearing the arguments of counsel, we are satisfied that the finding challenged is sustained by the evidence. The following cases may be referred to: Angell v. White Eagle O.  R. Co. 169 Minn. 183,210 N.W. 1004; Nesseth v. Skelly Oil Co. 176 Minn. 373,223 N.W. 608; Larson v. Duluth Woolen Co. 181 Minn. 417,232 N.W. 915; Borah v. Zoellner M. C. Co. (Mo.App.)257 S.W. 145; Connor L.  L. Co. v. Industrial Comm. 203 Wis. 85,233 N.W. 559.
Decision of commission affirmed; $75 attorney's fees allowed to respondent.